Exhibit 10.1

APOLLO COMMERCIAL REAL ESTATE FINANCE, INC.

2009 EQUITY INCENTIVE PLAN

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT is made by and between Apollo Commercial Real Estate Finance,
Inc., a Maryland corporation (the “Company”), and                      (the
“Grantee”), dated as of the      day of             , 20    .

WHEREAS, the Company maintains the Apollo Commercial Real Estate Finance, Inc.
2009 Equity Incentive Plan (the “Plan”) (capitalized terms used but not defined
herein shall have the respective meanings ascribed thereto by the Plan);

WHEREAS, in accordance with the Plan, the Company may from time to time issue
awards of Restricted Stock Units (“RSUs”) (also generally known and referred to
under the Plan as Phantom Shares) to individuals and persons who provide
services to, among others, the Company and the Manager;

WHEREAS, the Grantee, as an employee of an affiliate of the Manager, is an
Eligible Person under the terms of the Plan; and

WHEREAS, in accordance with the Plan, the Committee has determined that it is in
the best interests of the Company and its stockholders to grant RSUs to the
Grantee subject to the terms and conditions set forth below.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

  1. Grant of RSUs.

The Company hereby grants the Grantee [                    ] RSUs. The RSUs are
subject to the terms and conditions of this Agreement, and are also subject to
the provisions of the Plan. The Plan is hereby incorporated herein by reference
as though set forth herein in its entirety. To the extent such terms or
conditions in this Agreement conflict with any provision of the Plan, the terms
and conditions set forth in the Plan shall govern. Where the context permits,
references to the Company shall include any successor to the Company. If this
Agreement is not executed and returned to the Company by the Grantee by
[                    ], this award will be null and void ab initio and the
Grantee will have no rights hereunder.

 

  2. Restrictions.

The RSUs awarded pursuant to this Agreement and the Plan shall be subject to the
terms and conditions set forth in this Paragraph 2.

 

  (a) Subject to clauses (b) and (c) below, the RSUs granted hereunder shall
vest, solely to the extent the Grantee has not had a Termination of Service, in
accordance with the following schedule:

 

Vesting Date

  

Shares Vested

[First Vesting Date]    [Number of Shares] [Second Vesting Date]    [Number of
Shares] [Third Vesting Date]    [Number of Shares]



--------------------------------------------------------------------------------

  (b) Subject to clause (c) below, upon the Grantee’s Termination of Service for
any reason, all unvested RSUs shall thereupon, and with no further action, be
forfeited by the Grantee, and neither the Grantee nor any of his or her
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such RSUs.

 

  (c) Termination of Service as an employee shall not be treated as a
termination of employment for purposes of this Paragraph 2 if the Grantee
continues without interruption to serve thereafter as an officer or director of
the Company, or in such other capacity as determined by the Committee (or if no
Committee is appointed, the Board), and the termination of such successor
service shall be treated as the applicable termination.

 

  3. Voting and Other Rights.

The Grantee shall have no rights of a stockholder (including the right to
distributions or dividends), and will not be treated as an owner of Shares for
tax purposes, except with respect to Shares that have been issued.
Notwithstanding the foregoing, a DER is hereby granted to the Grantee,
consisting of the right to receive, with respect to each outstanding and
non-forfeited RSU, cash in an amount equal to the cash dividend distributions
paid in the ordinary course on a Share to the Company’s common stockholders, as
set forth below. All DERs (if any) payable on an outstanding and non-forfeited
RSU, whether or not then vested, shall be paid not later than 30 days after any
ordinary cash dividend distributions on Shares are paid to the Company’s common
stockholders. Under no circumstances shall the Grantee be entitled to receive
both (i) a distribution and a DER with respect to a vested RSU (or its
associated Share) or (ii) a distribution and a DER with respect to an unvested
RSU.

 

  4. Settlement.

One Share of Common Stock of the Company shall be issued to the Grantee in
settlement of each vested RSU not later than the March 15th following the year
in which the applicable Vesting Date occurs (as set forth in Paragraph 2(a)
above) (either by delivering one or more certificates for such Share or by
entering such Share in book-entry form, as determined by the Company in its
discretion). Such issuance shall constitute payment of the RSUs. References
herein to issuances to the Grantee shall include issuances to any beneficial
owner or other person to whom (or to which) the Shares are issued. The Company’s
obligation to issue Shares or otherwise make any payment with respect to vested
RSUs is subject to the condition precedent that the Grantee or other person
entitled under the Plan to receive any Shares with respect to the vested RSUs
deliver to the Company any representations or other documents or assurances
required pursuant to Paragraph 5(l) and the Company may meet any obligation to
issue Shares by having one or more of its Subsidiaries or affiliates issue the
Shares. The Grantee shall have no further rights with respect to any RSUs,
including with respect to any DER granted in connection with the RSU, that are
paid or that terminate pursuant to Paragraph 2(b). For the avoidance of doubt,
to the extent the terms of this Paragraph 4 conflict with any terms of the Plan
relating to the settlement of RSU or DERs, the terms of this Paragraph 4 shall
govern.

 

- 2 -



--------------------------------------------------------------------------------

  5. Miscellaneous.

 

  (a) The value of an RSU may decrease depending upon the Fair Market Value of a
Share from time to time. Neither the Company, the Committee, the Manager, nor
any other party associated with the Plan, shall be held liable for any decrease
in the value of the RSUs. If the value of such RSUs decrease, there will be a
decrease in the underlying value of what is distributed to the Grantee under the
Plan and this Agreement.

 

  (b) Participation in the Plan confers no rights or interests other than as
herein provided. With respect to this Agreement, (i) the RSUs are bookkeeping
entries, (ii) the obligations of the Company under the Plan are unsecured and
constitute a commitment by the Company to make benefit payments in the future,
(iii) to the extent that any person acquires a right to receive payments from
the Company under the Plan, such right shall be no greater than the right of any
general unsecured creditor of the Company, (iv) all payments under the Plan
(including distributions of Shares) shall be paid from the general funds of the
Company in the manner specified in Paragraph 5(f) and (v) no special or separate
fund shall be established or other segregation of assets made to assure such
payments (except that the Company may in its discretion establish a bookkeeping
reserve to meet its obligations under the Plan). The RSUs shall be used solely
as a device for the determination of the payment to eventually be made to the
Grantee if the RSUs vest pursuant to Paragraph 2. The award of RSUs is intended
to be an arrangement that is unfunded for tax purposes and for purposes of Title
I of the Employee Retirement Income Security Act of 1974, as amended.

 

  (c)

Governing Law; Venue; Waiver of Jury Trial. This Agreement shall be governed by,
interpreted under and construed and enforced in accordance with the laws of the
State of Delaware (without regard to any conflicts of laws principles thereof
that would give effect to the laws of another jurisdiction), and any dispute,
controversy, suit, action or proceeding (“Proceeding”) arising out of or
relating to this Award or any other Award, other than injunctive relief, will,
notwithstanding anything to the contrary contained in the Plan, be settled
exclusively by arbitration, conducted before a single arbitrator in New York
County, New York (applying Delaware law) in accordance with, and pursuant to,
the Employment Arbitration Rules and Procedures of JAMS (“JAMS”). The decision
of the arbitrator will be final and binding upon the parties hereto. Any
arbitral award may be entered as a judgment or order in any court of competent
jurisdiction. Either party may commence litigation in court to obtain injunctive
relief in aid of arbitration, to compel arbitration, or to confirm or vacate an
award, to the extent authorized by the U.S. Federal Arbitration Act or the New
York Arbitration Act. The Company and the Grantee will share the JAMS
administrative fees, the arbitrator’s fee and expenses. Each party shall be
responsible for such party’s attorneys’ fees. IF THIS AGREEMENT TO ARBITRATE IS
HELD INVALID OR UNENFORCEABLE THEN, TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, THE GRANTEE AND THE COMPANY WAIVE AND COVENANT THAT
THE GRANTEE AND THE COMPANY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART
UNDER OR IN CONNECTION WITH AN AWARD UNDER THE PLAN OR ANY MATTERS CONTEMPLATED
THEREBY, WHETHER NOW OR HEREAFTER

 

- 3 -



--------------------------------------------------------------------------------

  ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AND AGREE THAT
ANY OF THE COMPANY OR ANY OF ITS AFFILIATES OR THE GRANTEE MAY FILE A COPY OF
THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE COMPANY AND ITS AFFILIATES, ON THE ONE HAND,
AND THE GRANTEE, ON THE OTHER HAND, IRREVOCABLY TO WAIVE THE RIGHT TO TRIAL BY
JURY IN ANY PROCEEDING WHATSOEVER BETWEEN SUCH PARTIES ARISING OUT OF OR
RELATING TO AN AWARD UNDER THE PLAN AND THAT ANY PROCEEDING PROPERLY HEARD BY A
COURT UNDER AN AWARD AGREEMENT UNDER THE PLAN WILL INSTEAD BE TRIED IN A COURT
OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

  (d) The Committee may construe and interpret this Agreement and establish,
amend and revoke such rules, regulations and procedures for the administration
of this Agreement as it deems appropriate. In this connection, the Committee may
correct any defect or supply any omission, or reconcile any inconsistency in
this Agreement or in any related agreements, in the manner and to the extent it
shall deem necessary or expedient to make the Plan fully effective. All
decisions and determinations by the Committee in the exercise of this power
shall be final and binding upon the Company and the Grantee.

 

  (e) All notices hereunder shall be in writing, and if to the Company or the
Committee, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Board; and if to the Grantee, shall be
delivered personally, sent by facsimile transmission or mailed to the Grantee at
the address appearing in the records of the Company. Such addresses may be
changed at any time by written notice to the other party given in accordance
with this Paragraph 5(e).

 

  (f) The grant made hereby is made to an affiliate of the Manager in
consideration of services rendered thereby, and is in turn made by such
affiliate of the Manager in consideration of the services rendered by the
Grantee (as further set forth in that certain letter agreement between the
Company and the Manager dated [             ], 20    ). For purposes of the
provisions in Paragraphs 2(a) through 2(c) above relating to employment with the
Company (and the termination thereof), and also for purposes of any references
in the Plan to an employment agreement, “Company,” as the context so requires,
shall include Manager and its affiliates to the extent that the Grantee is a
provider of services to such entities.

 

  (g) The failure of the Grantee or the Company to insist upon strict compliance
with any provision of this Agreement or the Plan, or to assert any right the
Grantee or the Company, respectively, may have under this Agreement or the Plan,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement or the Plan.

 

  (h) The Company or the Manager shall be entitled to withhold from any payments
or deemed payments any amount of tax withholding it determines to be required by
law.

 

  (i)

Notwithstanding anything to the contrary contained in this Agreement, to the
extent that the Board determines that the Plan or the RSU is subject to
Section 409A of the Code and fails to comply with the requirements of
Section 409A of the Code, the Board reserves the right (without any obligation
to do so or to indemnify the Grantee for failure to do so), without the consent
of the Grantee, to amend or terminate the Plan and this

 

- 4 -



--------------------------------------------------------------------------------

  Agreement and/or amend, restructure, terminate or replace the RSU in order to
cause the RSU to either not be subject to Section 409A of the Code or to comply
with the applicable provisions of such section.

 

  (j) The terms of this Agreement shall be binding upon the Grantee and upon the
Grantee’s heirs, executors, administrators, personal representatives,
transferees, assignees and successors in interest and upon the Company and its
successors and assignees, subject to the terms of the Plan.

 

  (k) Unless otherwise permitted in the sole discretion of the Committee,
(i) neither this Agreement nor any rights granted herein shall be assignable by
the Grantee, and (ii) no purported sale, assignment, mortgage, hypothecation,
transfer, pledge, encumbrance, gift, transfer in trust (voting or other) or
other disposition of, or creation of a security interest in or lien on, any RSUs
or Shares by any holder thereof in violation of the provisions of this Agreement
or the Plan will be valid, and the Company will not transfer any of said RSUs or
Shares on its books nor will any Shares be entitled to vote, nor will any
distributions be paid thereon, unless and until there has been full compliance
with said provisions to the satisfaction of the Company. The foregoing
restrictions are in addition to and not in lieu of any other remedies, legal or
equitable, available to enforce said provisions.

 

  (l) The Grantee hereby agrees to perform all acts, and to execute and deliver
any documents, that may be reasonably necessary to carry out the provisions of
this Agreement, including but not limited to all acts and documents related to
compliance with securities, tax and other applicable laws and regulations. If
the Grantee is married, the Grantee shall return the Exhibit A, executed by the
Grantee’s spouse, along with this Agreement.

 

  (m) The Grantee hereby represents and agrees that the Participant is not
acquiring the RSUs or the Shares with a view to distribution thereof.

 

  (n) Nothing in this Agreement shall confer on the Grantee any right to
continue in the employ or other service of the Company, its Subsidiaries or any
other Participating Companies or interfere in any way with the right of any such
entity and its stockholders to terminate the Grantee’s employment or other
service at any time. Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a Termination of Service as provided in this Agreement or
under the Plan.

 

  (o) This Agreement and the Plan contain the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

 

  (p) This Agreement may be executed in any number of counterparts, including
via facsimile, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

 

  (q) Except as otherwise provided in the Plan or clause (i) above, no amendment
or modification hereof shall be valid unless it shall be in writing and signed
by all parties hereto.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the day and year first above written.

 

APOLLO COMMERCIAL REAL ESTATE FINANCE, INC. By:  

 

Name:   Title:  

The undersigned hereby accepts and agrees to all of the terms and provisions of
this Agreement, including its Exhibit.

 

 

 

- 6 -